Upon reconsideration of this cause Justices BOULDIN and LAWSON have concluded to join in the above noted dissenting opinion of Chief Justice GARDNER and Justice LIVINGSTON. It therefore results that the rehearing in this cause is due to be granted, the order of reversal of the *Page 543 
judgment of the Court of Appeals set aside, and the writ denied.
It is so ordered.
Rehearing granted.
Writ denied.
GARDNER, C. J., and BOULDIN, LIVINGSTON, and LAWSON, JJ., concur.
THOMAS, BROWN, and FOSTER, JJ., dissent, and adopt the opinion of Justice FOSTER as expressive of their dissenting views.